Citation Nr: 1230865	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  08-37 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased disability rating (evaluation) for service-connected lumbar spine disability, in excess of 20 percent.

2.  Entitlement to an initial compensable evaluation for sciatica of the right lower extremity.

3.  Entitlement to an increased disability rating (evaluation) for service-connected bilateral hearing loss, in excess of 30 percent for the period prior to July 12, 2010, and in excess of 40 percent thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESSES AT HEARING ON APPEAL

Appellant (Veteran), G. W.


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1967 to 
January 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied an increased rating in excess of 
20 percent for a lumbar spine disability.  

The record reflects that following a VA examination in June 2010, a March 2011 rating decision assigned a separate noncompensable (0 percent) rating for right leg sciatica, effective from June 9, 2010.  As such a separate rating has been assigned in connection with the Veteran's continuing claims on appeal, the Board finds that this rating is also subject to current appellate review, and has been additionally identified on the title page of this decision.  

In June 2012, the Veteran testified at a Board personal hearing conducted before the undersigned Veterans Law Judge in Newark, New Jersey.  A transcript of this hearing is of record.  

The Veteran has not alleged unemployability due to his service-connected disability, and the matter of entitlement to a total rating based on individual unemployability due to service-connected disabilities is not raised by either the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of an increased disability rating for service-connected bilateral hearing loss, in excess of 30 percent for the period prior to July 12, 2010, and in excess of 40 percent thereafter is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  For the entire increased rating period, the Veteran's service-connected lumbar spine disability did not manifest forward flexion of the thoracolumbar spine 
30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome having a total duration of at least 4 weeks.

3.  For the entire initial rating period, the Veteran's service-connected right leg sciatica shows neurological manifestations which approximate no more than mild incomplete paralysis of the right sciatic nerve.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 20 percent for lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2011).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 10 percent rating, but no more, for sciatica of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. § 4.114, Diagnostic Code 8520 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

In this case, the RO sent letters to the Veteran in January 2008 and June 2010 with the VCAA notice requirements for his increased rating claims.  In the letter, the Veteran was informed that the evidence necessary to substantiate the claim for an increased evaluation would be evidence showing that his disability was worse than the current evaluation contemplates.  The letter also informed the Veteran that he must provide medical or lay evidence demonstrating a worsening of his disability and the impact on his employment and daily life, which can also be substantiated by sending statements from other individuals who are able to describe in what manner the disability has become worse.  It also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  The letter stated that he would need to give VA enough information about the records so that it could obtain them for him.

In addition to the foregoing analysis, to whatever extent the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the Veteran in proceeding with the present decision.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed herein, the Board has identified none.

It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  Thus, it is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA obtained the Veteran's service treatment records and VA and private treatment records.  The Veteran was also provided VA examinations in connection with his increased rating claim, which are found to be adequate for rating purposes.  The examiners reviewed the Veteran's medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  The Board finds that the VA examination reports are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield, 19 Vet. App. 103.

Lumbar Spine Increased Disability Rating

The Veteran is in receipt of a 20 percent rating for service-connected lumbar spine disability for the entire increased rating period under the provisions of 38 C.F.R. 
§ 4.71a.  The Veteran contends that his service-connected lumbar spine disability warrants a higher disability rating than 20 percent.  In his November 2008 substantive appeal, he contended that his degenerative disc disease (DDD) of the lumbar spine is severe, as shown on 2007 VA x-rays.  He also indicated that he had pain every day and that the pain limited his quality of life.  At the hearing in June 2012, the Veteran indicated that his back condition limited his ability to do activities, such as play with his grandchildren and fish.  He indicated that he had pain down the legs into the toes.  He testified that he used pain medication prescribed by his primary VA doctor.  He testified that he could walk a mile or so, but had difficulty with stairs, dressing at time, and pain when he sneezes.  He indicated that he had radiating pain on the right side.  The Veteran's representative argued that the current ratings for the back and sciatica of the right lower extremity should be increased.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DCs).  38 C.F.R. § 4.27 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 
38 C.F.R. § 4.7.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The disabilities of the spine that are rated under the General Rating Formula for Diseases and Injuries of the Spine include lumbosacral strain 
(DC 5237).

The General Rating Formula for Diseases and Injuries of the Spine provides a 
10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is provided for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine. 38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4) instructs to round each range of motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a. 

The DCs for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also DC 5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (effective September 26, 2003) provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 
6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 
12 months.  38 C.F.R. § 4.71a.

DC 5010 is for arthritis due to trauma, substantiated by X-ray findings and provides for rating as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003.

After a review of all the evidence, lay and medical, the Board finds that, for the entire increased rating period, the Veteran's service-connected lumbar spine disability did not manifest forward flexion of the thoracolumbar spine 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome having a total duration of at least 4 weeks, as required for a higher disability rating of 40 percent.  38 C.F.R. § 4.71a.

The February 2008 VA spine examination report reflects that the Veteran suffered functional limitations of pain with bending, lifting, sitting, and standing.  The Veteran reported lower back pain that radiated down his right leg.  The Veteran also reported no incapacitating episodes or flare-ups and no problems with repetitive use.  A lumbar spine X-ray reflected severe discogenic degenerative changes of the lumbar spine.  The diagnosis was DDD of the lumbar spine. 

A range of motion summary in February 2008 indicated that the Veteran's forward flexion was 0 to 60 degrees, with pain throughout.  Extension was 0 to 15 degrees, with pain throughout.  Right lateral flexion was 0 to 10 degrees, with pain throughout.  Left lateral flexion was 0 to 15 degrees, with pain throughout.  Right rotation was 0 to 15 degrees, with pain throughout.  Left rotation was 0 to 10 degrees, with pain throughout.  On repetitive use, the VA examiner indicated that there was no additional limitation of motion.  There was no noted additional limitation on motion with repetitive use due to pain, fatigue, or incoordination.  

In a January 2009 VA treatment record, the VA examiner reported a normal curvature of the spine and negative straight leg testing.  The July 2010 VA spine examination report reflects that the Veteran suffered functional limitations of pain with bending, lifting, sitting, and standing.  The Veteran also reported occasional back spasms.  The VA examiner reported a normal gait and that the Veteran did not use any assistive devices for ambulation.  The diagnosis was chronic lower back pain.  

A range of motion summary in July 2010 indicated that the Veteran's forward flexion was 0 to 52 degrees, with pain at the endpoint.  Extension was 0 to 
8 degrees, with pain at the endpoint.  Right lateral flexion was 0 to 18 degrees, with pain at the endpoint.  Left lateral flexion was 0 to 22 degrees, with pain at the endpoint.  Right rotation was 0 to 20 degrees, with pain at the endpoint.  Left rotation was 0 to 20 degrees, with pain at the endpoint.  On repetitive use, the VA examiner indicated that there was pain, but no additional limitation of motion.  There was no noted additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  

Here, the Board finds that, based on measures of range of motion of the thoracolumbar spine, the Veteran's lumbar spine disability does not meet or more nearly approximate the criteria for an increased rating in excess of 20 percent under the General Rating Formula for Diseases and Injuries of the Spine.  For a 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine, the evidence must show forward flexion of 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome having a total duration of at least 4 weeks.  The February 2008 VA spine examination report reflects that the Veteran had forward flexion to 60 degrees, with pain.  On repetitive use, the VA examiner opined that there was no additional limitation of motion due to pain.  There was also no noted additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca at 202.  The February 2008 VA spine examination report also reflects no incapacitating episodes over the past year.  The July 2010 VA spine examination report reflects that the Veteran had forward flexion to 52 degrees, with pain.  On repetitive use, the VA examiner opined that there was no additional limitation of motion due to pain.  There was also no noted additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  The July 2010 VA spine examination report also reflects no incapacitating episodes over the past year.  The Veteran testified in June 2012 that over the past 5 years he had 4 to 5 flare-ups of back pain which he described as putting him down for the day or having to lay in bed.  He indicated that he took pain medication prescribed by his VA primary physician.  There is no indication of bed rest prescribed by a physician.  

In determining the limitations of motion and function of the thoracolumbar spine, the Board has also considered whether there are additional limitations of motion or function of the thoracolumbar spine due to pain or other orthopedic factors that limit motion where the pain begins or where the evidence shows such factors limit functional use.  See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in); 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  The evidence in this case shows no additional limitations of motion or function of the thoracolumbar spine on examination.  For example, the 
February 2008 and July 2010 VA spine examination reports reflect specific findings of no additional limitation of motion with repetitive use, and no additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  

With respect to the Veteran's claim, the Board has also considered his statements that his disability warrants a higher evaluation.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of the disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's lumbar spine disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright, 2 Vet. App. at 25 (interest in the outcome of a proceeding may affect the credibility of testimony).  

Even with consideration of some additional limitation of motion due to the Veteran's reports of back pain, the ranges of motion do not more nearly approximate forward flexion of the thoracolumbar spine 30 degrees or less, which is required for the 40 percent rating.  The specific clinical measures of ranges of motion, including the VA examiner's findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain.  For these reasons, the Board finds that, for the entire increased rating period, the criteria for an increased disability rating in excess of 20 percent for lumbar spine disability have not been met for any period.  
38 C.F.R. §§ 4.3, 4.7.

Initial Rating for Right Leg Sciatica

The Veteran contends that his service-connected right leg sciatica warrants a compensable rating.  During the June 2012 Board personal hearing, the Veteran testified that he has numbness, tingling, and weakness in his right leg.

Throughout the rating period on appeal, the Veteran has been assigned a noncompensable (0 percent) disability evaluation for his service-connected right leg sciatica pursuant to 38 C.F.R. § 4.124a, DC 8520 (2011).  

Under DC 8520, complete paralysis of the sciatic nerve warrants an 80 percent rating.  Incomplete paralysis is assigned ratings of 10 to 60 percent, depending on the severity of the claimant's symptoms.  A 60 percent rating is assigned for severe paralysis with marked muscular muscle atrophy.  A 40 percent rating is appropriate for moderately severe paralysis.  Moderate paralysis warrants a 20 percent rating, and a 10 percent rating is assigned for mild paralysis.  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  

The Board observes that the words "mild," "moderate," "severe," and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.  Attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2011).

In the July 2010 VA spine examination, the Veteran reported shooting pain down his right leg and reflects that the Veteran suffered functional limitations of pain with bending, lifting, sitting, and standing.  The VA examiner reported strength of 5/5 in both lower extremities.  The VA examiner also reported: quadriceps 5/5 bilaterally; tibialis anterior and posterior and gastroc 5/5; ankle dorsiflexion, plantar flexion 5/5; inversion and eversion 5/5; and extensor hallucis longus 5/5.  The VA examiner reported 2+ knee jerks, 1+ ankle jerks, and plantars were flexor.  The VA examiner also reported mildly decreased pinprick and light touch and mildly decreased vibration sense noted distally in both feet.  

Calf circumference on the right was 2 cm smaller in circumference than the left, but both calves had good muscle tone.  The VA examiner reported symmetric patellar and Achilles DTRs and decreased light touch sensation in the right lateral calf, but not the ankle.  The VA examiner further reported that the Veteran's motor examination was normal for strength and power in the lower extremities and no definite objective evidence of focal lumbar radiculopathy was detected.  

After review of the clinical and lay evidence, the Board finds that that the criteria for a 10 percent evaluation for the Veteran's service-connected right leg sciatica have been met.  The Board finds that the involvement of the Veteran's right sciatic nerve is wholly sensory, causing numbness and pain down the Veteran's right lower extremity.  The July 2010 VA examiner considered the findings to be indicative of "mild right lumber radiculopathy."  Under 38 C.F.R. § 4.124a, DC 8520, a 
10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  The decreased sensation and complaints of radiating pain are indicative of mild incomplete paralysis of the right sciatic nerve.  As the findings are present in the right lower extremity, a 10 percent rating is warranted.

The next higher rating would require moderate incomplete paralysis.  The Board finds slight muscle atrophy of the right calf, but no evidence that would warrant higher ratings or demonstrate more than a mild degree of incomplete paralysis of the right sciatic nerve.  The findings are entirely sensory, and the Veteran's impairment is not shown to be more than mild.  The July 2010 VA examiner specifically found that the Veteran's motor examination was normal for strength and power in the lower extremities and no definite objective evidence of focal lumbar radiculopathy was detected.  As such, a rating in excess of 10 percent for the Veteran's service-connected right leg sciatica is not warranted.  

With respect to the Veteran's claim, the Board has also considered his statements that his disability warrants a higher rating.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson, 7 Vet. App. at 39-40; Gilbert, 1 Vet. App. at 57. 

Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; Layno, 6 Vet. App. at 469; see also Cartright, 2 Vet. App. at 25 ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of the disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's right leg sciatica has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright, 2 Vet. App. at 25 (interest in the outcome of a proceeding may affect the credibility of testimony).  

The record demonstrates that the Veteran's disability picture does not more nearly approximate the next-higher 20 percent rating criteria under DC 8520.  Even though the Veteran exhibits some slight atrophy of the right calf muscle, the Veteran's right leg sciatica symptoms, as a whole, are contemplated by the 10 percent rating.  See 38 C.F.R. § 4.7 (the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise, the lower rating will be assigned).  To the extent any higher level of compensation than 10 percent is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.3, 4.7.  

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this case, the schedular evaluation in this case is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disabilities at issue, but the medical evidence reflect that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected right leg sciatica and service-connected lumbar spine disability.  The service-connected lumbar spine disability rating criteria specifically provide for ratings based on the presence of painful arthritis, limitation of motion of the spine (including due to pain and other orthopedic factors; see 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca), and incapacitating episodes.  In this case, the problems reported by the Veteran (limitations on sitting, bending, and standing) are specifically contemplated by the criteria discussed above, including the effect on his daily life.  


ORDER

An increased disability rating in excess of 20 percent for lumbar spine disability is denied.

Entitlement to an initial 10 percent evaluation, but no more, for sciatica, right lower extremity, is granted.  


REMAND

With regard to the Veteran's increased rating claim for bilateral hearing loss, preliminary review reveals that the information in the record before the Board is inadequate to make an informed determination, and discloses a need for further development prior to final appellate review.  In this regard, the Board is of the opinion that VA's duty to assist includes affording the Veteran a current VA examination for hearing loss under the facts and circumstances of this case.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).

In regard to an increased rating for bilateral hearing loss, the Veteran's most recent VA medical examination to determine the severity of this disability took place in July 2010, over two years ago.  At the June 2012 Board personal hearing, the Veteran stated that his hearing loss had worsened since the July 2010 VA medical examination.  For this reason, VA will provide the Veteran a more contemporaneous VA examination to assess the current nature, extent, and severity of his bilateral hearing loss disability.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); Weggenmann v. Brown, 5 Vet. App. 281 (1993); VAOPGCPREC 11-95. 

Accordingly, the issue of an increased rating for bilateral hearing loss is REMANDED for the following action:

1.  The RO/AMC should afford the Veteran an audiological examination to ascertain the current severity of his hearing loss disability.  Any and all evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The claims file and a copy of this decision must be made available to the examiner for review of the medical history in association with this examination.  The examiner should include the puretone threshold values for each ear from an air conduction study, as well as the speech recognition scores using the Maryland CNC word list.  The examiner is also specifically requested to fully describe the functional effects caused by the Veteran's hearing loss disability.

2.  Thereafter, the RO/AMC should readjudicate the claim for an increased rating for bilateral hearing loss in light of the additional evidence obtained.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, as the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


